     Case: 1:20-cr-00261 Document #: 11 Filed: 09/09/20 Page 1 of 1 PageID #:31

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00261
                                                         Honorable Gabriel A. Fuentes
Johnnie L Lee
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 9, 2020:


        MINUTE entry before the Honorable Gabriel A. Fuentes: Per the Court's earlier
order (doc. #[10]), the government has advised the Court by email that it does not wish to
have its previously sealed motion to dismiss the complaint (doc. #[9]) maintained under
seal. The Court hereby orders that the motion be unsealed, and the Clerk of the Court is
directed to place the motion on the public docket. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
